10-3765-cv
    Jiggetts v. Tristar Patrol Service, Inc.


                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Daniel Patrick Moynihan United
    States Courthouse, 500 Pearl Street, in the City of New York, on
    the 23rd day of May, two thousand eleven.

    PRESENT:
              RALPH K. WINTER,
              ROSEMARY S. POOLER,
              BARRINGTON D. PARKER,
                        Circuit Judges.
    __________________________________________

    Kyle Jiggetts,

                                    Plaintiff-Appellant,

                         v.                                             10-3765-cv

    Tristar Patrol Service, Inc., Special
    Service Bureau,

                                    Defendants-Cross-Claimants,

    NYC Department of Citywide
    Administration Services,

                   Defendant-Cross-Defendant-Appellee.
    ___________________________________________

    FOR APPELLANT:                             Kyle Jiggetts, pro se, New York, New York.
FOR APPELLEE:          Susan Paulson, Assistant Corporation Counsel,
                       New York City Law Department, New York, New
                       York.

     Appeal from a judgment of the United States District Court

for the Southern District of New York (Rakoff, J.; Ellis, M.J.).
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

     Appellant, pro se, appeals from the district court’s order

granting summary judgment to Defendant-Cross-Defendant-Appellee,

and dismissing his discrimination and retaliation claims brought
pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e et seq. ("Title VII"); the Age Discrimination in

Employment Act of 1967, 29 U.S.C. §§ 621 et seq. ("ADEA"); and

the Americans with Disabilities Act of 1990, 29 U.S.C. §§ 12112

et seq. ("ADA").   We assume the parties’ familiarity with the

facts, proceedings below, and specification of issues on appeal.

     We review an order granting summary judgment de novo and ask

whether the district court properly concluded that there were no

genuine issues of material fact and that the moving party was

entitled to judgment as a matter of law.     See Miller v. Wolpoff &

Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003).    In

determining whether there are genuine issues of material fact, we

are “required to resolve all ambiguities and draw all permissible

factual inferences in favor of the party against whom summary

judgment is sought.”     Terry v. Ashcroft, 336 F.3d 128, 137 (2d

Cir. 2003) (quotation marks omitted).    However, “conclusory


                                   2
statements or mere allegations [are] not sufficient to defeat a

summary judgment motion.”   Davis v. New York, 316 F.3d 93, 100

(2d Cir. 2002).

     Having conducted an independent and de novo review of the

record in light of these principles, we affirm the district

court’s judgment for substantially the same reasons stated by the

magistrate judge in his thorough and well-reasoned report and

recommendation.

      We have considered Appellant’s other arguments on appeal

and have found them to be without merit.   Accordingly, the

judgment of the district court is hereby AFFIRMED.

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe, Clerk




                                 3